DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Previously pending claims 1-10, 16-25 and 29 were subject to the Restriction/Election Requirement mailed on November 4, 2020. In response Applicant cancelled all of the previously presented claims and added new claims 42-50.
As a consequence, the previously presented restriction requirement is withdrawn and claims 42-50 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Wands states at page 1404:
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and breadth of claims

	Claims 42-50 are broadly drawn to a method of treating a human subject having stage I non-small cell lung cancer (NSCLC), the method comprising:
a) quantifying in a biological sample derived from the subject the mRNA expression levels of a panel of biomarkers selected from the group consisting of rnd3, wnt3a, erbb3, lck, sh3bgr, fut3, il 11, cdc6, cdk2ap1, bag1, and brca1, wherein the panel of biomarkers comprises at least rnd3, wnt3a, erbb3 and lck, and wherein the biological sample comprises a tissue sample obtained from the subject’s lung;
b) calculating a risk score based on the expression levels of the biomarkers determined in step a);
c) using the risk score to provide a high or low risk assessment for mortality or recurrence; and
d) treating the subject having a high risk assessment for mortality or recurrence with chemotherapy.  
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

Working Examples  
The specification provides two working examples.  The first describes the analysis of date on 105 patients with surgically resected lung adenocarcinoma who had at least 3 years of follow up and had high quality tissue accessible.  The samples were randomly divided into 2 sets: a training set and a validation set.  Cox modeling was performed and a P value threshold of 0.2 for survival defined in order to select genes.  Backwards selection of all genes, dropping genes one-by-one based upon the P value was performed, stopping when dropping a gene had a meaningful change in one or more of the remaining genes' coefficients.  The final model contained eight genes: ctnnb1, wnt3a, tp53, erbb3, muc1, erbb2, and dusp6.  Individual sample expression values were then plugged into a model to arrive at a score for each sample. Kaplan-Meier curves were then generated for all samples and for stage I patients only.  After including tumor size and tumor stage into a Cox model, a high-score predicted a higher risk of death after adjusting for these variables.  The second example describes that it has been found that the expression of wnt3a, rnd3, lck, and erbb3 is prognostic of survival in lung cancer patients and recites that the analysis was subsequently restricted to stage I patients.  Cross-validation, after forced adjustment for various parameters such as tumor size and stage, supported a model containing these four genes.  It is concluded that a risk score based on the expression of these four genes by quantitative PCR is prognostic of long-term survival in patients with completely surgically resected lung adenocarcinoma, and that the model best predicted risk of death among patients with stage I disease.  There are no data concerning patients with bronchiolalveolar carcinoma.
Guidance in the Specification
The specification describes that the samples analyzed were fresh-frozen tumor samples with completely resected lung adenocarcinoma, and that the genes in the prognostic gene signature were selected by creating a prediction model using a proportional hazards model of normalized gene expression levels using backwards model selection with patients being defined as high-risk if the model score was greater than the median score (see at least pg. 3 [0029]).  The specification teaches that Applicants have identified a risk score based on the gene expression of 4 genes (wnt3a, rnd3, lck, and erbb3) by quantitative PCR is prognostic of long-term survival in patients with completely surgically resected lung adenocarcinoma (see at least Example 2).  The analysis was restricted to stage I patients and overall survival was analyzed using the risk score for the model of these four genes with L1 shrunken coefficients.  After adjusting for patient age, disease stage, and tumor size, the hazard ratio for the risk score as a continuous variable was 6.7.  No other types of samples were analyzed representing any other types of lung cancer than adenocarcinoma in any other subject than a human subject, and the model was limited to stage I patients.  The only prognostic model taught is the 4-gene model described above.  While the specification teaches at pg. 4 [0031]-[0032] that the invention features the quantification of expression of as a prognostic indicator due to lung cancers of rnd3, wnt3a, erbb3, lck, sh3bgr, fut3, il11, cdc6, cdk2ap1, bag1, emx2, six3, and brca1, and that an eight-membered or a 13-membered RT-PCR assay, or any multi-gene RT-PCR assay that includes wnt3a, rnd3, lck, and erbb3 aids in predicting long-term mortality among patients with lung cancer, the calculation of a risk score is only discussed in conjunction with the 4-gene signature described above.  No guidance is given in the specification with regard to how this risk score would be calculated and prognosis determined using any other gene set.  
The only subjects for whom the risk scores were calculated were subjects with resected tumors. Applicant did not show that the same risk scores would be obtained for any subject with NSCLC, that is, for subjects not treated at all or for subjects treated with chemotherapy, surgery and chemotherapy, etc. Applicant did not show that any combination of the claimed genes which includes the four required genes would generate the same risk scores for all types of patients. Applicant refers to high risk or low risk, with no indication of what it means, i.e., what value of a risk score corresponds to high or low risk. Finally, there is no indication that patients with “high risk” would be successfully treated with chemotherapy.
 In conclusion, guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.    
The unpredictability of the art and the state of the prior art

The specification teaches that the expression levels for the genes were determined by real-time PCR. Applicant did not show that the same results can be obtained using other gene expression detection techniques. As shown by Etienne et al. (Biotechniques, vol. 36, pp. 618, 620, 622, 624-626, 2004; cited in the IDS), gene expression levels obtained reverse transcription followed by PCR can differ substantially from results obtained using microarray analysis depending on the gene’s inherent expression level and the relationship between the probe and primer positions (page 620, paragraphs 4-11Fig. 1; page 624, paragraphs 2-9). As stated by Etienne et al. (page 626, last paragraph):
“In conclusion, there was good agree-ment for the measurement of mRNA gene expression between RT-PCR and DNA microarray for genes with moder-ate levels of expression that have PCR primers located close to the microar-ray probes. Genes with very high or low levels of expression, or those with larger separation between the location of the PCR primers and microarray probes, often had reduced agreement between the two methods.”
Similar conclusion was reached by Nygaard et al., who reviewed methods for quantitating gene expression (Frontiers in Bioscience, Vol. 14, pp. 552-569, 2009; cited in the IDS). As stated by Nygaard et al. (page 562, last paragraph; page 563, paragraphs 1-3):

“Microarray, SAGE and MPSS represent technologies for which inter-platform agreement is currently of high interest due to the rapid accumulation of enormous amounts of global gene expression data. To date, these techniques represent the main contributors to complete transcriptome profiling. However, there are relatively few comparison studies in the literature. One reason for this may be the restricted access to more than one technology and the expense involved in a purely comparative study. Further, data comparison between microarray, SAGE and MPSS is not straightforward due to the inherent technological differences. One main challenge is the choice of comparable measurement units. The frequent strategies applied are correlation between signal intensity (microarray) versus tag counts (SAGE, MPSS), or using two biological samples to compare ratios obtained with either technique. It could be argued that comparison of hybridization-based signals and sequence-based tag counts are indirect and can only demonstrate a trend. A few studies have compared microarray data against SAGE counts and found that correlation was good for high expressing genes and for large ratio changes, but modest for overall measurements (75-78). One study examined array data versus MPSS data and found quite a diverging gene expression profile, as many genes were measured by one platform, but not detected by the other (79).
The general conclusions, drawn from inter-platform comparative studies, range from overall- to modest- to limited agreement. These discrepancies call for data validation regardless of which technique is applied. Quantitative real time RT-PCR stands out as a commonly used validation method to confirm measurements obtained with other techniques, particularly microarray. In other words, qRT-PCR data is generally considered as the true standard, although this may not necessarily be correct. However, the low throughput restricts the number of genes selected for further validation. A common observation from these validation analyses is that microarray data underestimates the magnitude of transcript quantity differences between samples.
So, in principle, and with respect to the actual measurement observed, it does matter which tool is applied to assess mRNA abundances levels. This is due to differences that arise from the intrinsic properties of the technologies themselves, and also from the various processing and analytical steps involved. A simple, specific example of divergence in measurements due to intrinsic technological properties, is querying the abundance level of a gene with several alternative splicing products. An oligoarray with splice specific probes would distinguish the splice products, while SAGE and MPSS would not, unless the splice information by chance was captured in the short sequence tags. A step towards greater concordance between studies, particularly biological studies, may require complete technology insight as to how the respective technologies handle the different complexities of the transcriptome. In addition, the observed discrepancies between platforms underline the need for standardizing procedures and also publicly available data repositories, allowing data integration and resources for construction of tissue specific transcriptomes.” (emphasis added by examiner)
	Another issue is the calculation of a risk score based on the gene expression levels of a panel of genes. Applicant did not provide any information of how the risk scores were calculated. As can be seen from the references cited below, every study arrives at its own method of calculating a risk score, based on the type of data used and the desired outcomes. For example, as can be seen in Chen et al. (N. Engl. J. Med., vol. 356, pp. 11-20, 2007; supplemental data; cited in the IDS), page 3-4 of the supplement, the risk score for a 16-gene panel was determined as follows:
	“There were 16 genes significantly correlated with patient survival through univariate Cox regression analysis, in which the regression coefficients were as follows: NF1, 0.47; HGF, 0.51; HMMR , 0.52; IRF4, 0.52; ZNF264, 0.55; ERBB3, 0.55; STAT2, 0.59; CPEB4, 0.59; RNF4, 0.65; DUSP6, 0.75; MMD, 0.92; DLG2, 1.32; ANXA5, -1.09; LCK, -0.84; FRAP1, -0.77; and STAT1, -0.58. Then a patient’s risk score was derived by a summation of each gene expression level times its corresponding coefficient as follows: Risk score= (0.47 × NF1 value) + (0.51 × HGF value) + (0.52 × HMMR value) + (0.52 × IRF4 value) + (0.55 × ZNF264 value) + (0.55 × ERBB3 value) + (0.59 × STAT2 value) + (0.59 × CPEB4 value) + (0.65 × RNF4 value) + (0.75 × DUSP6 value) + (0.92 × MMD value) + (1.32 × DLG2 value) - (1.09 × ANXA5 value) - (0.84 × LCK value) - (0.77 × FRAP1 value) - (0.58 × STAT1 value).”
	In the reference of Stamatopoulos et al. (PLoS One, vol. 5, e12780, pp. 1-12, 2010; cited in the IDS), authors constructed a prognostic score in the following way (page 2, fourth paragraph):
	“To this end, we constructed a simple and easy qPCR score by including the best individual prognostic factors, namely ZAP70, LPL and microRNA-29c. Indeed, only these three markers could significantly predict both TFS and OS. Furthermore, they are measurable by qPCR and thus no other techniques, such as flow cytometry or FISH analysis, are needed. This qPCR score varied from 0 to 3 according to the number of unfavorable factors (i.e., low expression of miR-29c and high expression of
ZAP70 or LPL).”
	Kawaguchi et al. (Cancer Sci., vol. 104, pp. 1205-1210, 2013; cited in the IDS) calculated the risk score for glioblastoma patients based on qPCR gene expression data as follows (page 1207, last paragraph; page 1208, first paragraph):
	“The gene expression predictor PPS was computed from a linear combination of the 25 genes and was calculated for each tumor as follows: Z1 = 0.27 x GPNMB + 0.09 x EFNB2- 0.22 x ASF1A + 0.02 x LOC283027 + 0.15 x AMIGO2 + 0.22 x IL13RA2 + 0.25 x ITGA7 + 0.15 x LDHA – 0.01 x C11orf 71 + 0.15 x AFTPH + 0.15 x TBC1D19 – 0.21 x MED29 + 0.02 x ACN9 + 0.29 x SLC25A19 + 0.16 x RPL12 – 0.09 x ALS2CR4 – 0.14 x C10orf 88 – 0.11 x ARHGAP39 + 0.18 x LMAN2L + 0.29 x CASP8-0.28 x ST6GAL2 + 0.33 x LOXL3+ 0.08 x ANGPTL1 + 0.22 x MRRF – 0.33 x ARHGAP32.
The Z1 score of the expression value for each individual gene was adapted in this formula. The Z1 scores ranged from -4.91 to 4.28, with high scores associated with poor outcomes. The optimal cut-off was a Z score of -1.17.” 
Therefore, as can be seen from these references, calculation of prognostic scores is unique to the genes being studies and the methodology used to obtain gene expression values.
Finally, the unpredictability of gene expression profiles as a source of prognostic biomarkers in NSCLC is evident from a review of Shao et al. (J. Thorac. Dis., vol. 2, pp. 89-99, 2010; cited in the IDS). Shao et al. describe a number of studies where predictors of survival and recurrence were obtained for NSCLC based on gene expression profiling. The number of genes used to predict prognosis were 50 (Beer et al.), 37 (Gao et al.), five (Chen et al.), 10 (Bianchi et al.), three (Lau et al.), 10 or three (Skrzypski et al.), 72 (Roepman et al.), two (Reed et al.) and four (Raz et al.) (pages 92-96). However, as can be seen from Fig. 4 of Shao et al., among the total of 327 genes used as predictors in all of these studies, only five overlapped. Shao et al. stated the following (page 96, third paragraph:
“…Ein-Dor and coworkers (65) demonstrated that biological heterogeneity leads to thousands of samples being required to identify robust and reproducible subsets for most tumor types. These conclusions are supported by the finding that thousands of genes display intratumor heterogeneity, likely caused by the diversity of tumor microenvironments and cell populations (66,67). However, Boutros and coworkers hypothesized that differing statistical methodologies contribute to this lack of overlap (68). To test the hypothesis, they analyzed our previously published quantitative RT-PCR dataset with a semisupervised method. A 6-gene signature was identified and validated in 4 independent public microarray datasets that represent a range of tumor histologies and stages. The result demonstrated that at least 2 prognostic signatures can be derived from this single dataset. They further estimated the total number of prognostic signatures in this dataset with a 10-millionsignature permutation study. Their 6-gene signature was among the top 0.02% of signatures with maximum verifiability, reaffirming its efficacy. Importantly, the analysis identified 1,789 unique signatures, implying that their dataset contains >500,000 verifiable prognostic signatures for NSCLC. The result appears to rationalize the observed lack of overlap among reported NSCLC prognostic signatures (68).”
Finally, a recent paper by Petrosyan et al. (Am. J. Clin. Oncol., vol. 38, pp. 103-107, 2015) summarized the status of using gene expression panels in guiding treatment for stage I NSCLC patients. Petrosyan et al. stated the following (page 104, first and second paragraphs):
“Lung metagene model was introduced by Potti et al11 in 2006 (New England Journal of Medicine) and was shown to have a predictive accuracy of 72% to 80% in 3 different cohorts (American College of Surgeons Oncology Group Z0030 trial, CALGB 9761 trial, Mayo Clinic sample). It was reported that adjuvant chemotherapy might be beneficial for early-stage NSCLC patients with high Lung Metagene Score (LMS). Such promising results inspired the researchers to design a phase III randomized clinical trial that was going to evaluate the LMS to direct adjuvant therapy of these patients. Low-LMS patients would not get chemotherapy and the remaining ones would be randomized to get either placebo or adjuvant chemotherapy with chemotherapy doublets (cisplatin with docetaxel, vinorelbine, gemcitabine).12
This trial, if conducted, would be a revolutionary step in the personalized medicine for lung cancer, as it would allow separation of patient subgroups that would benefit from aggressive treatment and spare others from all the unnecessary toxicity. It would change the classification of the lung cancer itself. Unfortunately problems were detected in the validation of American College of Surgeons Oncology Group and CALGB cohorts, and the LMS score was determined as insufficiently validated to direct patient and eventually it was simply used to stratify patients. The National Cancer Institute and CALGB pulled the LMS from CALGB 30506 trial completely and Potti et al13 were even forced to retract their paper from New England Journal of Medicine in 2011, 5 years after the publication. The phase III CALGB 30506 is now ongoing and has nothing to do with GEP. Patients are being assigned to chemotherapy (cisplatin plus vinorelbine/docetaxel/gemcitabine/pemetrexed) or observation arms randomly (clinicaltrials.gov NCT00863512). Two studies that were using genomic signatures to guide therapy selection: NCT00509366 (comparing cisplatin with pemetrexed in lung cancer) and NCT00545948 (comparing pemetrexed and vinorelbine in lung cancer) were voluntarily terminated. Therapy in these trials was guided by genomic signatures of sensitivity to various chemotherapeutics. These signatures, derived from cell lines, were introduced by Potti et al14—article retracted in 201115 and Hsu et al16—article retracted in 2010.17” (emphasis added by examiner)
	Further, with respect to the effect of chemotherapy on patients with stage I NSCLC, Petrosyan et al. state the following (page 106, second paragraph):
	“A phase III adjuvant trial JBR.10 conducted by National Cancer Institute of Canada Clinical Trials Group was one of the early trials that demonstrated that in stage IB NSCLC patients there is no significant survival benefit from adjuvant chemotherapy. Investigators randomly assigned completely resected stage IB and stage II patients into 2 arms: 4 cycles of
vinorelbine plus cisplatin versus observation; OS was improved with adjuvant chemotherapy (P < 0.05),37 but not for stage IB disease (P = 0.87).38” (emphasis added by examiner)
	Petrosyan et al. offer the following conclusion (page 106, last paragraph):
	“We believe that rather than expending our collection of “good” prognostic profiles, research should focus on validation of the most promising ones. We already know that theoretically hundred thousands of prognostic profiles exist. The goal is to choose the most prominent ones and be able to validate them in prospective phase III adjuvant chemotherapy clinical trials. Moreover, one should be very cautious doing that. The case of lung metagene model illustrates the importance of prudent, large-scale validation, and robust interlaboratory reproducibility of candidate prognostic signatures.”
Level of Skill in the Art:  
The level of skill in the art is deemed to be high.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply this method to prognosis of treatment of patients with stage I NSCLC, since for every group of subjects multiple sets of gene expression markers comprising rnd3, wnt3a, erbb3 and lck would need to be examined with respect to their expression levels. For each group of markers one of ordinary skill in the art would need to design ways to calculate risk scores which would be prognostic of either mortality or recurrence for any time point, i.e., 1 year mortality, 5 year mortality, etc., and to determine the cutoff values for the risk scores which would indicate what constituted "high" or "low" risk scores, and with respect to what population. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Conclusion

In the instant case, as discussed above, the level of unpredictability in the ability of a combination of biomarkers to be used to determine the prognosis of any subject with stage I NSCLC based on gene expression data without any guidance from Applicant as to how to calculate risk scores or determine whether the score indicates high or low risk is high. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 42-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	The claims are analyzed according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106 III).
Step 1: YES. The claims recite a process involving determination of the expression level of at least four genes, calculating a risk score and treating a subject having a high risk assessment, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The claims recite determining expression level of at least four genes from a panel of 11 genes, calculating a risk score based on the expression levels, using a risk score to provide a high or low risk assessment for mortality or recurrence, and treating a subject having a high risk assessment for mortality or recurrence with chemotherapy. Therefore the claims are directed to a judicial exception of a naturally-occurring correlation between expression value of at least four genes and the risk of mortality or recurrence of a human subject with stage I NSCLC. 
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The only step of determination of the expression value of at least four genes is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Determining expression value of a gene (or genes) merely instructs a practitioner to use any detection technique for gene expression determination. Claim 43 recites quantitative RT-PCR to be used for gene expression determination, however, RT-PCR techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of gene expression values. Claims 44 and 46 recites determining gene expression values in a tumor tissue sample, which was again well-understood, routine and conventional in the art at the time of the invention
This judicial exception is not integrated into a practical application because the treatment step is a conditional step: only subjects with high risk assessment are treated by chemotherapy. 
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 42-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9 and 11-16 of U.S. Patent No. 9,476,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘098 patent.
Specifically, claim 42 of the instant application is drawn to a method of treating a human subject having stage I non-small cell lung cancer (NSCLC), the method comprising:
a) quantifying in a biological sample derived from the subject the mRNA expression levels of a panel of biomarkers selected from the group consisting of rnd3, wnt3a, erbb3, lck, sh3bgr, fut3, il 11, cdc6, cdk2ap1, bag1, and brca1, wherein the panel of biomarkers comprises at least rnd3, wnt3a, erbb3 and lck, and wherein the biological sample comprises a tissue sample obtained from the subject’s lung;
b) calculating a risk score based on the expression levels of the biomarkers determined in step a);
c) using the risk score to provide a high or low risk assessment for mortality or recurrence; and
d) treating the subject having a high risk assessment for mortality or recurrence with chemotherapy.  
	Claim 1 of the ‘098 patent is drawn to a method of treating a subject having stage I non-small cell lung cancer (NSCLC), based on a prognosis, the method comprising the steps of: 
(a) contacting a biological sample from the subject with assay reagents that specifically bind to at least eleven biomarkers, wherein the eleven biomarkers consist of BAG1, BRCA1, CDC6, CDK2AP1, ERBB3, FUT3, IL11, LCK, RND3, SH3BGR, and WNT3A; 
(b) determining the levels of mRNA expression of the biomarkers in the sample using a quantitative PCR assay; 
(c) determining a risk score of the subject based on the levels of mRNA expression of the biomarkers in the sample; 
(d) using the risk score to provide a prognosis for the subject, wherein the risk score is indicative of said prognosis, and wherein the prognosis provides a low risk assessment or a high risk assessment; and 
(e) treating the subject having a high risk assessment with adjuvant chemotherapy.
Claim 7 is drawn to the method of claim 1, wherein the sample is from lung tissue or lung tumor biopsy.
Therefore claim 7 of the ‘098 patent anticipates instant claims 42 and 44. Claim 43 is obvious over claim 9 of the ‘098 patent, since Ct values are obtained in real-time quantitative PCR assays.
Claims 46-49 are obvious over claims 6, 2 and 11-16 of the ‘098 patent, respectively.
In conclusion, the claims are obvious over claims of the 9,476,098 patent.
11.	Claims 45 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9 and 11-16 of U.S. Patent No. 9,476,098 in view of Gandara et al. (Clin. Cancer Res., vol. 10 (12), pp. 1-12, 2004; cited in the IDS).
A) The claims of ‘098 patent teach NCSLC, but do not teach lung adenocarcinoma or bronchioloalveolar carcinoma (BAC).
B) Regarding claims 45 and 50, Gandara et al. teach that BAC is a subset of NSCLC tumors the incidence of which has been steadily increasing. They stated the following (page 2, second and third paragraphs):
“Bronchioloalveolar carcinoma (BAC) is a pathological subtype of non-small cell lung cancer (NSCLC) that appears to be steadily increasing in incidence. In one report, BAC rose 4-fold over the period between 1955 and 1990 (1). Compared with other subtypes of NSCLC, BAC is characterized by a distinct clinical presentation, radiographic appearance, and natural history (2). Further distinguishing BAC from other types of NSCLC is a higher percentage of women, a younger age distribution, and a higher incidence in nonsmokers (2). These differences raise the question of whether BAC represents a separate entity with an epidemiology distinct from that of other NSCLCs. In support of this concept are marked similarities between BAC and ovine pulmonary adenomatosis in sheep, caused by the Jaagsiekte retrovirus (3). The impact of various histological subsets of BAC (pure BAC, BAC with invasion, and adenocarcinoma with BAC features) on the course of the disease also remain controversial (4).
Although patients may be cured after surgical resection of focal BAC, there is no optimal established therapy for multilobar or recurrent disease. Because of the relative infrequency of this malignancy in the past, reports of BAC in the literature have generally been restricted to retrospective reviews of a single institution’s experiences in limited numbers of patients. BAC patients are often excluded from NSCLC clinical trials, attributable in part to the difficulty in measuring objective response of diffuse infiltrative lesions. Further distinguishing BAC is the general perception that chemotherapy is less effective in BAC than in other NSCLC subtypes. For all these reasons, prospective clinical trials directed toward the therapy of BAC are warranted.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the method of treating a patient with stage I NSCLC as applied to the subset of patients with BAC, since the BAC is difficult to treat and measure the response to therapy.
12.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 29, 2021